EARLY, Judge
(concurring):
While I am in complete agreement with the decision of my brother LeTarte, I feel constrained to set forth my views as to an additional reason sustaining the action taken by this Court.
In the instant case, the review of the staff judge advocate, containing the deficiencies set out in Chief Judge LeTarte’s opinion, was served on the defense counsel pursuant to the mandate of United States v. Goode, 23 U.S.C.M.A. 367, 50 C.M.R. 1, 1 M.J. 3 (1975). In his response, the defense counsel clearly stated the inadequacy in the reviewer’s discussion of the defense theory and cited United States v. Roark, 12 U.S.C.M.A. 478, 31 C.M.R. 64 (1961). Although this should have put the reviewer on notice of the material error in his review, he took no further action to correct the review or otherwise to revise his legal discussion of the evidence. As a result, the reviewing authority was furnished conflicting legal theories, and since he did not express disagreement therewith, we presume that he accepted the erroneous advice of his staff judge advocate. See Manual for Courts-Martial, 1969 (Rev.), paragraph 85c.
In my opinion, when a substantive challenge with which the staff judge advocate agrees has been submitted by defense counsel, it is incumbent upon the staff judge advocate to indicate such agreement in some manner before the officer exercising general court-martial jurisdiction acts upon the case. Obviously, assuming that the review is not erroneous, inadequate or misleading in some manner, a written expression of disagreement with the defense counsel’s comments is not necessary or even desirable. In this way, compliance with the Goode mandate will assure correction of any deficiencies in a post-trial review at the earliest possible moment. See my concurring and dissenting opinion in United States v. Robinson, 1 M.J. 722 (A.F.C.M.R. 1975).